United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3849
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Nebraska.
                                         *
George W. Robinson,                      * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: March 13, 2007
                                 Filed: March 16, 2007
                                  ___________

Before MELLOY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       George Warren Robinson, Jr., pled guilty to possession of crack cocaine with
intent to distribute, after the district court1 denied his motion to suppress. 21 U.S.C.
§§ 841(a)(1), (b)(1)(C). The plea was conditional; Robinson appeals the denial of his
motion. This court affirms.




      1
         The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
                                         I.

      On the evening of October 29, 2005, Omaha police officers Thomas Queen and
Richard Griffin were patrolling a high-crime area. They stopped a car driven by
Robinson, because it had no front license plate. See NEB. REV. STAT. § 60-3, 100.
Approaching the vehicle, Officer Queen noticed the handle of a knife under some
papers on the center console, within Robinson's easy reach. Officer Queen alerted
Officer Griffin to the knife, and asked Robinson for his identification and to exit the
vehicle.

       Robinson did not follow the orders. Instead, exiting the vehicle, he reached for
a canvas bag from the front passenger seat. Fearing it contained another weapon,
Officer Griffin took Robinson by his other arm and ordered him to drop it. Robinson
did not release the bag. Officer Griffin took it from him. Once out of the car,
Robinson went for the bag again. Officer Griffin handcuffed Robinson. Officer
Queen searched the bag. Inside it was Robinson's identification, along with three clear
vials, containing 12.1 grams of crack cocaine.

                                              II.

       The Fourth Amendment protects "the right of the people to be secure in their
persons, houses, papers, and effects, against unreasonable searches and seizures". It
is undisputed that the initial traffic stop was legal. Robinson argues, however, that
there was no probable cause to search his car, and that the district court erroneously
applied the law. On a denial of a motion to suppress, this court reviews the district
court's factual findings for clear error and its constitutional conclusions de novo. See
United States v. Terry, 400 F.3d 575, 579 (8th Cir. 2005).

     Robinson had a knife on the car's center console. "[A] law enforcement officer
may conduct a protective search for weapons if he or she has merely an articulable

                                          -2-
suspicion a suspect is armed and dangerous." United States v. Rowland, 341 F.3d 774,
783 (8th Cir. 2003) (citing Terry v. Ohio, 392 U.S. 1, 24 (1968)). The Terry rule
applies to auto searches during routine traffic stops. Michigan v. Long, 463 U.S.
1032, 1051 (1983) ("the balancing required by Terry clearly weighs in favor of
allowing the police to conduct an area search of the passenger compartment to
uncover weapons, as long as they possess an articulable and objectively reasonable
belief that the suspect is potentially dangerous."). Officers Queen and Griffin had
such a belief about Robinson.

       It is "well settled a Terry search of a vehicle's interior is permissible even after
the un-arrested occupants have been removed from the vehicle." Rowland, 341 F.3d
at 783. Officer safety is the focus of Terry and Long: "Just as a Terry suspect on the
street may, despite being under the brief control of a police officer, reach into his
clothing and retrieve a weapon, so might a Terry suspect in Long's position break
away from police control and retrieve a weapon from his automobile." Long, 463 U.S.
at 1051. It is no answer for Robinson to argue that once handcuffed, he posed no
threat to the officers: "Also, if the suspect is not placed under arrest, he will be
permitted to reenter his automobile, and he will then have access to any weapons
inside." Id. at 1052.

       Robinson was driving in a high-crime neighborhood with a partly-concealed
knife close at hand. During an otherwise-routine traffic stop, he repeatedly disobeyed
orders from the police. Officers Queen and Griffin had an articulable and objectively
reasonable belief that Robinson had another weapon in the bag. Their protective
search was constitutional. The district court correctly denied Robinson's suppression
motion.

                                            III.

      The judgment of the district court is affirmed.
                     ______________________________

                                           -3-